Filed 11/10/21 P. v. Jauregui CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 THE PEOPLE,                                                   B312441

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct.
           v.                                                  No. 20HWMH01953)

 ERIC JAUREGUI,

           Defendant and Appellant.



      APPEAL from an order of the Superior Court of
Los Angeles County, Robert S. Harrison, Judge. Affirmed.
      Gerald J. Miller, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Paul M. Roadarmel, Jr., and Michael Katz,
Deputy Attorneys General, for Plaintiff and Respondent.
                      ——————————
      The court extended the commitment of Eric Jauregui after
conducting a bench trial on the People’s Penal Code1 section 2970
petition, finding that Jauregui was unable to manage his
psychiatric symptoms without supervision and still presented a
danger to society if released from custody. Jauregui challenges
the order on the ground that the court failed to obtain a valid
waiver of his right to jury trial. We disagree and affirm.
                           BACKGROUND
       Jauregui was convicted of assault with a deadly weapon
(§ 245, subd. (a)(1)) after he entered his mother’s bedroom and
stabbed her. Jauregui suffers from schizophrenia and was
committed as a mentally disordered offender (MDO). His
commitment was set to expire on April 7, 2021. The People
petitioned to extend Jauregui’s commitment, arguing that his
schizophrenia was not in remission and could not be kept in
remission if his treatment were discontinued upon release.
       At a pretrial conference on February 23, 2021, the court
asked Jauregui, “Before I set the trial, I just want to make sure
you understand you have the right to a court trial—that’s with
me or whoever would be sitting here; one person—or a jury trial
with 12 people from the community. [¶] Do you give up your
right to have a jury trial and, instead, have a court trial?”
Jauregui replied, “No.” The court asked, “You want to have a
jury trial?” Jauregui replied, “Yes.” Jauregui’s trial counsel
explained to him, “There’s two types of trials. One with a judge;
one with a jury. We . . . haven’t gotten any jury trials for the last
year, so I don’t know how long you’re going to have to wait for a


      1 All   further statutory references are to the Penal Code.




                                   2
jury trial. Set your matter for a court trial with the judge, and if
you’re not dangerous, you get released.”2 Jauregui replied,
“Okay.” His trial counsel asked Jauregui if he understood and he
replied, “Yeah.” Trial counsel then asked whether Jauregui gave
up his “right to a jury trial so we can have a trial with the court
by April.” Jauregui replied, “Yes, sir.” The court accepted the
waiver, finding it knowing and voluntary.
      On April 28, 2021, the court held a bench trial and
admitted testimony from two mental health providers who agreed
that, while Jauregui’s symptoms had improved, he still presented
a danger to the community if released and continued to need a
high level of care. The court granted the petition and
recommitted Jauregui for further treatment.
      Jauregui appealed.
                          DISCUSSION
       Jauregui asks us to reverse the commitment order because
the court failed to obtain a valid waiver of his right to jury trial.
Jauregui contends that the court failed to inform him of his
rights and ceded to his trial counsel the court’s responsibility to
personally obtain the waiver from Jauregui. He also contends
that his trial counsel coerced him into waiving his right to a jury
trial by informing him that no jury trials had been scheduled in
the last year and that a bench trial would be set for an earlier
date. While recognizing this is a close case, we find that the court
obtained a valid jury trial waiver from Jauregui.


      2 While  the transcript is silent as to why no jury trials had
been scheduled for the past year, both parties presume the lack of
jury trials on calendar was due to circumstances caused by the
COVID-19 pandemic.




                                  3
       The district attorney may petition the court to extend the
involuntary commitment of an MDO following his or her release
from parole. (People v. Blackburn (2015) 61 Cal.4th 1113, 1122;
§§ 2970, 2972.) The court must advise the MDO of his or her
right to a jury trial and “obtain a personal waiver of the
defendant’s right to a jury trial before holding a bench trial.”
(Blackburn, at p. 1125.)
       A valid waiver of a jury trial should be made with full
awareness of the nature of the right being waived and result from
a free and deliberate choice. (People v. Sivongxxay (2017) 3
Cal.5th 151, 166.) That is, it must be knowing, voluntary, and
not the product of coercion or intimidation. (Ibid.) While our
Supreme Court has emphasized “the value of a robust oral
colloquy” between the trial judge and a defendant (id. at pp. 169–
170), there are no magic words that the court must say to obtain
a knowing and intelligent waiver (People v. Blancett (2017) 15
Cal.App.5th 1200, 1205). However, the Supreme Court has
recommended that trial courts advise defendants of the basic
mechanics of a jury trial, “including but not necessarily limited to
the facts that (1) a jury is made up of 12 members of the
community; (2) a defendant through his or her counsel may
participate in jury selection; (3) all 12 jurors must unanimously
agree in order to render a verdict; and (4) if a defendant waives
the right to a jury trial, a judge alone will decide his or her guilt
or innocence.” (Sivongxxay, at p. 169.) These recommendations
are “not intended to limit trial courts to a narrow or rigid
colloquy.” (Id. at p. 170.) Ultimately, the court must consider the
defendant’s individual circumstances and exercise judgment in
deciding how best to ensure that it obtains a knowing and
intelligent waiver. (Ibid.) As the reviewing court, we look to the




                                 4
totality of the circumstances to determine whether the
defendant’s waiver was knowing and voluntary. (Id. at p. 166.)
In making our determination, we may consider a defendant’s
legal sophistication and prior experience with the criminal justice
system. (Blancett, at p. 1206; People v. Jones (2018) 26
Cal.App.5th 420, 436–437.)
       Here, based on the totality of the circumstances, we find
that Jauregui’s waiver was knowing and voluntary. While the
waiver colloquy was brief and contained the bare minimum of
information regarding the basic mechanics of a jury trial, both his
counsel and the court explained the difference between the two
types of trials.3 Jauregui’s trial counsel informed him that, in a
bench trial, the judge would decide whether Jauregui was still
dangerous and, if he was not, he would be released. These
discussions took place in open court and the trial judge had the
opportunity to correct any errors in trial counsel’s
representations, of which there were none. The record also shows
that Jauregui understood his rights because he changed his mind
in open court after his counsel explained the difference between
the two types of trials and the likelihood that Jauregui might
have to wait until an unknown date to receive a jury trial.


      3 Our  Supreme Court recommends that a trial court should
advise a defendant of the jury selection process and the
unanimity requirement. Further, to ensure a waiver is
intelligently made, a trial court may ask the defendant if he
comprehends what the jury trial right entails, e.g., ask the
defendant whether he has consulted with his attorney, whether
counsel has explained the differences between a jury and a bench
trial, and whether the defendant understands the right he is
waiving. (People v. Sivongxxay, supra, 3 Cal.5th at p. 169.)




                                5
Moreover, Jauregui’s extensive experience with the criminal
justice system suggested he was legally sophisticated. In
addition to his conviction for the qualifying offense of assault
with a deadly weapon and initial commitment as an MDO in this
case, Jauregui had an extensive criminal history that included
arrests and convictions for various crimes dating back to 2003
and continuing through 2014.
       We reject Jauregui’s claim that his waiver was the product
of coercion or an improper inducement. Jauregui asserts that his
counsel coerced him into waiving his rights by informing him of
the reality of the court’s calendar in the midst of the COVID-19
pandemic. However, Jauregui’s trial counsel had a duty to fully
inform him of the current circumstances of the court’s calendar
and the likelihood of having a timely jury trial. Without this
advisement, Jauregui could not make an informed decision
whether to accept an earlier but definite date for a bench trial or
wait and see if he could obtain a jury trial before his commitment
ended.
       Lastly, we reject the contention that the court improperly
delegated its responsibility to personally obtain the waiver from
Jauregui to his trial counsel. Jauregui relies on People v.
Blackburn, supra, 61 Cal.4th at page 1117, which held that a
trial court must obtain a personal waiver of jury trial from an
MDO. In Blackburn, a settled statement of the relevant pretrial
proceeding showed that defense counsel waived his client’s
appearance and stipulated to a bench trial. (Ibid.) The trial
court conducted a bench trial and sustained the petition to extend
the MDO’s commitment. (Id. at p. 1118.) Blackburn found that a
proper waiver could be obtained from counsel only if there was
substantial evidence that the MDO lacked the capacity to make a




                                6
knowing and voluntary waiver. (Id. at p. 1125.) The Supreme
Court therefore reversed the Court of Appeal’s judgment
affirming the commitment order, holding that a trial court must
advise an MDO personally of his or her right to a jury trial and,
before holding a bench trial, must obtain a personal waiver of
that right from the MDO.
       The same due process concerns present in People v.
Blackburn, supra, 61 Cal.4th at page 1117 where there was no
indication that the MDO was advised of his right to a jury trial
and his counsel waived that right without his client present, are
not at issue here. Here, unlike Blackburn, all of the relevant
discussions took place in open court. Jauregui appeared via video
and the court witnessed Jauregui deliberate whether to waive his
right to a jury. The fact that Jauregui’s counsel, not the court,
asked him whether he waived his right to a jury is of no import
when the result is functionally the same—Jauregui was advised
of his right to a jury trial and he personally waived his right to a
jury trial in open court.




                                 7
                         DISPOSITION
    The order extending Eric Jauregui’s involuntary
commitment is affirmed.

      NOT TO BE PUBLISHED.



                                       WINDHAM, J.*

We concur:



             LAVIN, Acting P. J.



             EGERTON, J.




      * Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                   8